DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pourbigharaz (US 2007/0230647).

As to claim 1, Pourbigharaz discloses an electronic circuit formed on a chip, the electronic circuit, comprising:
a plurality of clock generator circuits (¶0036); 
a reference clock generator circuit or oscillator (¶0032); 
wherein each clock generator circuit is configured to: 
store a counter value; receive a reference clock from the reference clock generator (¶0032); and 
change the counter value in accordance with the reference clock and to generate at least one clock signal based on the counter value (¶0032); 

an error handling circuit configured to selectively ouput an error signal or initiate an error handling operation based on the result of the comparison (¶0042).

As to claim 2, Pourbigharaz discloses the electronic circuit according to claim 1, wherein the comparator circuit is configured to transmit a comparison signal representing the result of the comparison to the error handling circuit (¶0042).

As to claim 3, Pourbigharaz discloses the electronic circuit according to claim 2, wherein the comparison signal indicates whether the comparator circuit has detected an error based on the comparison result (¶0042).

As to claim 4, Pourbigharaz discloses the electronic circuit according to claim 1, wherein the comparing of the received counter values by the comparator circuit comprises checking whether the compared counter values fulfill a predetermined criterion with respect to each other (¶0041).

As to claim 5, Pourbigharaz discloses the electronic circuit according to claim 4, wherein the predetermined criterion is whether the compared counter values match or whether the compared counter values match up to a predetermined offset (¶0041).

As to claim 6, Pourbigharaz discloses the electronic circuit according to claim 4, wherein the predetermined criterion is whether the compared counter values have been correctly changed in accordance with the reference clock (¶0032).

As to claim 7, Pourbigharaz discloses the electronic circuit according to claim 4, wherein the comparator circuit is configured to output an error message to the error handling circuit if the compared counter values do not fulfill the predetermined criterion with respect to each other (¶0042).

As to claim 8, Pourbigharaz discloses the electronic circuit according to claim 1, wherein the error handling circuit is configured to initiate the error handling operation if the compared counter values do not fulfill a predetermined criterion with respect to each other (¶0043).

As to claim 9, Pourbigharaz discloses the electronic circuit according to claim 1, comprising a plurality of comparator circuits, wherein each comparator circuit is configured to receive, from each clock generator circuit of a respective pair of clock generator circuits of the plurality of clock generator circuits, the counter value and compare the received counter values (¶0040).

As to claim 10, Pourbigharaz discloses the electronic circuit according to claim 9, wherein each comparator circuit of the plurality of comparator circuits is configured to transmit a comparison signal representing the result of the comparison to the error handling circuit (¶0040 & ¶0042).

As to claim 11, Pourbigharaz discloses the electronic circuit according to claim 1, wherein the error handling circuit is a central circuit configured to collect multiple comparison signals from multiple comparator circuits and configured to initiate the error handling operation based on the comparison signals (¶0040).



As to claim 13, Pourbigharaz discloses the electronic circuit according to claim 1, wherein the electronic circuit comprises a plurality of clock domains and each clock generator circuit is associated with a respective one of the clock domains (¶0036).

As to claim 14, Pourbigharaz discloses the electronic circuit according to claim 13, wherein the counter is located at the border of two clock domains with which the clock generators whose counter values it is configured to compare are located (Figure 4, ¶0034).

As to claim 15, Pourbigharaz discloses the electronic circuit according to claim 1, wherein the clock generator circuit is configured to cyclically increment the counter value in accordance with the reference clock signal or is configured to cyclically decrement the counter value in accordance with the reference clock signal (¶0032).

As to claim 16, Pourbigharaz discloses the electronic circuit according to claim 1, wherein the electronic circuit comprises at least one of logic circuits and memory circuits operated in accordance with the clock signal generated by the clock generator circuit (¶0024).

As to claim 17, Pourbigharaz discloses the electronic circuit according to claim 1, wherein the clock generator circuitis configured to generate multiple clock signals of different frequencies (¶0032).


receiving, for each of at least two clock generator circuis of an electronic circuit formed on a chip, a respective counter value, wherein each clock generator circuitstores the respective counter value, receives a reference clock from a reference clock generator circuit or oscillator of the electronic circuit, changes the counter value in accordance with the reference clock and generates at least one clock signal based on the counter value (¶0032); 
comparing the received counter values (¶0036 &¶0037); and 
selectively initiating an error handling operation based on the result of the comparison (¶0042).

As to claim 19, Pourbigharaz discloses the method of claim 18, wherein initiating an error handling operation comprises triggering an alarm (¶0042).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Prior art Sanders (US 2018/0121280) discloses a clock error detection circuit coupled to the control circuit. The clock error detection circuit can be configured to detect a clock error condition on a clock signal based upon the operating parameter and, responsive to detecting the clock error condition, generate a signal indicating an occurrence of the clock error condition (Abstract).
Prior art Gupta (US 8,473,797) discloses a circuit for detecting malfunction of a primary clock in SoCs comprises a primary clock circuit having a GRAY code counter for generating a GRAY code sequence based on a number of clock pulses generated Primary clock. A secondary clock circuit is configured to output a secondary clock pulse on each saturation of a secondary clock counter. A clock gated register circuit is clocked by the secondary clock pulse, and is configured to store a plurality of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES EHNE whose telephone number is (571)272-2471. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.